The evidence in the record discloses that the defendant cut the prosecutor with a knife, but it fails to show the size of the weapon or what part of the person of the prosecutor was cut, or whether the wound was serious or trivial. Moreover, under all of the facts of the case, I think that the prosecution failed to affirmatively show *Page 534 
that the cutting was done with the specific intent to kill
the person cut, and that a new trial should be had. A verdict for stabbing would have been authorized.